1
                                  UNITED STATES DISTRICT COURT
2
                                            DISTRICT OF NEVADA
3
                                                      ***
4
     ABRAHAM AUSTIN,                                           Case No. 2:19-cv-00468-APG-VCF
5
                                             Petitioner,                       ORDER
6            v.
7    STATE OF NEVADA, et al.,
8                                          Respondents.
9
10           Petitioner Abraham Austin has not properly commenced this action by either paying the

11   applicable filing fee or filing an application for leave to proceed in forma pauperis. Accordingly,

12   Austin will have 30 days from entry of this order to either pay the filing fee or file a complete

13   pauper application with all required attachments. LSR 1-2.

14           In addition, Austin has not named the correct respondent. He must name his immediate

15   physical custodian, the warden of the institution in which he is held. See Habeas Rule 2(a);

16   Rumsfeld v. Padilla, 542 U.S. 426, 434-42 (2004). Accordingly, Austin will, within 30 days of

17   entry of this order, file an amended cover page for his petition that names the warden of the

18   institution where he is being held.

19           The Clerk of Court shall send petitioner Abraham Austin a copy each of the instructions

20   and form for an inmate pauper application, a copy of the form for a § 2254 habeas petition, and

21   two copies of this order. Should Austin choose to pay the filing fee instead seeking pauper status,

22   he should make the necessary arrangements to have a copy of this order attached to the check for

23   the filing fee.

24            DATED THIS 7th day of April, 2019.

25

26                                                               ANDREW P. GORDON
                                                                 UNITED STATES DISTRICT JUDGE
27
28                                                         1
